The plaintiff in error was convicted in the county court of Payne county on a charge of maintaining a place where intoxicating liquor is kept and sold, and his fine fixed by the jury at a fine of $250 and imprisonment in the county jail for a period of 90 days.
But one question is presented by this appeal, and that is the sufficiency of the evidence to support the verdict. A careful examination of the record discloses sufficient competent evidence to support the verdict of the jury.
No error being apparent, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.